Citation Nr: 9929562	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1966 to June 
1969, and from April 1970 to November 1970.

In an October 1996 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), service connection for PTSD was granted and was 
rated as non-compensable, effective from March 27, 1996.  In 
a February 1997 rating decision, a temporary total rating for 
hospitalization for PTSD was assigned under 38 C.F.R. § 4.29 
from June 20, 1996 to August 1, 1996, and a rating of 10 
percent for service-connected PTSD was granted effective from 
August 1, 1996.  The veteran's notice of disagreement with 
the evaluations for PTSD and their effective dates was 
received on April 24, 1997.  While the veteran, in that 
notice of disagreement stated it was to the February 1997 
rating action, he asked that all his entitlements should be 
effective March 27, 1996, therefore the Board finds that the 
April 1997 notice of disagreement was to the October 1996 
rating action as well as the February 1997 rating action.  In 
the April 24, 1997 notice of disagreement the veteran claimed 
that he could not work due to his PTSD.  In a May 1997 rating 
decision, a 10 percent evaluation was assigned for PTSD from 
March 27, 1996, a 70 percent for PTSD was granted effective 
from January 29, 1997 and a temporary  total rating under 
38 C.F.R. § 4.29 was assigned from March 4, 1997 to May 1, 
1997 when a 70 percent evaluation was assigned.  The veteran 
in June 1997 "disagreed" with the 70 percent evaluation and 
stated that he should have 100 percent from March 27, 1996.  
In June 1997, a statement of the case as to the 70 percent 
rating for PTSD was sent to the veteran.  In July 1997, a VA 
Form 9 was received.

In a September 1997 rating decision, entitlement to a total 
disability rating based on individual unemployability was 
granted effective from April 24, 1997.  In a December 1997 
rating decision, entitlement to a schedular rating of 100 
percent for PTSD was granted effective from May 1, 1997.  The 
Board notes that since the 100 percent rating was not granted 
from the effective date of service connection, March 27, 
1996, the issue of the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection for PTSD for the period prior to March 4, 1997, 
remained in appellate status.  In fact, the RO assigned 
staged ratings from  March 27, 1996 to March 4, 1997.  See 
Fenderson v. West, 12 Vet. App 119 (1999).

In addition, the RO in the December 1997 rating action denied 
increased ratings for shell fragment wounds of the left 
buttock and right forehead.  In December 1997, a notice of 
disagreement as to the issue of increased ratings for shell 
fragment wounds of the left buttock and right forehead was 
received.  In the December 1997 notice of disagreement the 
veteran stated that his 100 percent evaluation for PTSD 
should be from the date of his original service connection 
for PTSD, March 27, 1996.  The veteran was never issued a 
statement of the case with regard to the issues of increased 
ratings for shell fragment wounds of the left buttock and 
right forehead.

In April 1998, entitlement to service connection for a 
gunshot wound of the left leg was granted and was rated as 
non-compensable effective from November 4, 1997.  In April 
1998, the veteran was notified of this decision and of his 
procedural and appellate rights, but he did not initiate an 
appeal.  In August 1998, the RO granted entitlement to 
Chapter 35 benefits.  

In August 1998, the veteran was sent a supplemental statement 
of the case on the issue of the veteran's dissatisfaction 
with the evaluations for PTSD from March 27, 1996.  In 
September 1998, a VA Form 9 was received and on that form the 
veteran stated that he was requesting back payment of 100 
percent from the original date he was awarded a non-
compensable evaluation for PTSD.  He stated that he should 
have been classified at 100 percent from June 1969.  The RO 
found this to be a "notice of disagreement" to the August 
1998 rating action and issued a supplemental statement of the 
case in December 1998 stating the issue as "Earlier 
effective date of June 1969 for posttraumatic stress disorder 
currently evaluated as 100 percent disabling."  A 
substantive appeal has not been received as to the issue of 
an earlier effective date for service connection for PTSD, 
therefore the issue in appellate status is as stated on the 
front page of this decision.

In April 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for the veteran to be scheduled 
for a personal hearing before a member of the Board at the 
RO.  Thereafter, the veteran withdrew his hearing request.  




FINDING OF FACT

The veteran has been demonstrably unable to obtain or retain 
employment due to his PTSD since the initial date of claim 
for service connection for that disability, March 27, 1996.


CONCLUSION OF LAW

A schedular rating of 100 percent is warranted from the 
effective date of service connection for PTSD, March 27, 
1996.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 C.F.R. §§ 
4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 (regulations 
in effect prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

On March 27, 1996, the veteran's initial claim for service 
connection for PTSD was received.  In an October 1996 rating 
decision, the veteran was subsequently granted service 
connection for PTSD, effective March 27, 1996, which was, as 
noted, the date of his original claim for that disability.  

The veteran asserts that a total schedular rating for PTSD is 
warranted effective from March 27, 1996.

The record reflects that the veteran was hospitalized in 
March 1996 for approximately one month for treatment of 
substance abuse and PTSD.  During that hospitalization, 
mental status examination revealed that the veteran's memory 
was grossly intact for recent and remote events and his 
speech was productive and goal-oriented.  His intelligence 
appeared to be at least average.  His judgment to carry out 
personal affairs was intact.  His insight into the 
significance of his alcohol dependence was felt to be fair.  
During his hospitalization, symptoms of PTSD were evaluated 
by observation, individual and group psychotherapy, and 
formal psychological testing with the psychological testing 
confirming alcohol dependence, PTSD, and dysthymic disorder.  
It was noted that the veteran was employed and newly married.  

In June 1996, the veteran was again hospitalized for 
approximately one month for detoxification purposes.  The 
veteran was transferred to Psychiatry for evaluation of 
depression and PTSD issues.  On the Psychiatric Unit, the 
veteran was claim and pleasant, but somewhat isolative.  The 
veteran did complain of difficulty sleeping; depression; and 
diminished concentration, energy, and interest.  Mental 
status examination revealed that the veteran was well-groomed 
with some truncal tremor with features of normal latency and 
affect constricted.  Thoughts were goal-directed without 
delusions, paranoia, hallucinations, suicidal or homicidal 
thoughts.  The veteran was alert and oriented times three.  
His memory appeared diminished for recent and remote events.  
His intelligence appeared above average.  The veteran's 
judgment and insight were fair.  The veteran was instructed 
not to return to work upon discharge until outpatient PTSD 
evaluation was complete.  

Thereafter, the veteran received outpatient treatment prior 
to March 4, 1997, when he was again hospitalized for PTSD and 
was granted a temporary total rating.  The outpatient 
treatment records are dated on January 29, 1997.  At that 
time, it was noted that the veteran had had severe problems 
with PTSD with symptoms of increasing anger, depression, 
anxiety, insomnia, and nightmares.  It was noted that he had 
been unable to work since June 1996 and that there was "no 
way" he could work in the "foreseeable future."  It was 
further noted that the veteran had anxiety attacks in 
traffic, was unable to go to the grocery store, and had 
isolated himself.  The examiner indicated that the veteran 
sought isolation even though he was on medication and that 
his anxiety and depression had actually worsened. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  However, the new version of the rating criteria 
is effective only as of November 7, 1996.  In this case, the 
Board finds that a 100 percent schedular rating for PTSD is 
warranted under the old version which is more favorable in 
this case than the new version.  As such, consideration under 
the new regulations is unnecessary.  

Considering the old version of Diagnostic Code 9411, the 
rating schedule provides a non-compensable rating in cases 
where the neurotic symptoms somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability; a 10 percent rating in cases where there 
is emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment; and a 30 percent 
rating for psychiatric disability is warranted when the 
ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment.  In 
regard to the term "definite," the Court's determination in 
Hood v. Brown, 4 Vet. App. 301 (1993), must be considered.  
In Hood, the Court stated that the term "definite" in 38 
C.F.R. § 4.132, was "qualitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  In a precedent opinion 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93). 

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Based on a review of all of the evidence, the Board observes 
that the veteran's PTSD, between the effective date of 
service connection, March 27, 1996, through March 3, 1997, 
fluctuated in its level of severity, but overall, the veteran 
was demonstrably unable to obtain or retain employment since 
the effective date of service connection.  Although the 
veteran's PTSD disability level during the March through 
April 1996 hospitalization report did not appear to be as 
severe as the later records, the Board recognizes that by 
June 1996 and thereafter, the veteran was medically found to 
be unable to work.  It appears that during that 
hospitalization, the veteran was temporarily more stable, but 
thereafter rapidly became worse.  As such, the Board finds 
that veteran's contentions that he was demonstrably unable to 
obtain or retain employment since the date of service 
connection is credible.  Although he was working prior to the 
March 1996 hospitalization, it is clear from the record that 
his abilities in that regard were thereafter severely 
inhibited and employment was just not feasible.  

The Board therefore finds that the level of severity of the 
veteran's service-connected disability has been 100 percent 
disabling since the effective date of service connection, 
March 27, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Part 4, Diagnostic Code 
9411 (regulations in effect prior to November 7, 1996).  In 
light of the foregoing, a consideration of "staged ratings" 
pursuant to Fenderson is unnecessary.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted since the effective date of service connection, March 
27, 1996.  




REMAND

In A December 1997 rating decision, the RO denied increased 
ratings for shell fragment wounds of the left buttock and 
right forehead.  In December 1997, a notice of disagreement 
was received.  The veteran was never issued a statement of 
the case with regard to the issues of increased ratings for 
shell fragment wounds of the left buttock and right forehead.  
As such, the RO is now required to send the veteran a 
statement of the case as to the issues of increased ratings 
for shell fragment wounds of the left buttock and right 
forehead in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30.

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issues of 
increased ratings for shell fragment 
wounds of the left buttock and right 
forehead in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals






